Citation Nr: 0726964	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-20 006	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
adenocarcinoma of the stomach and duodenum, status post 
partial gastrectomy.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION


The veteran served on active duty from May 1954 to April 1956 
and from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In September 2005, the veteran submitted documentation to 
effect a change in representation.  By way of a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, the veteran appointed the Veterans 
of Foreign Wars of the United States to act as his authorized 
representative for VA purposes.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1954 to April 1956 and from August 1990 to June 1991.

2.  On August 9, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Nashville, Tennessee, that the veteran died in June 2007.



CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received a copy of the veteran's certificate of 
death from the Nashville RO on August 9, 2007.  The 
certificate of death indicated that the veteran had died in 
June 2007.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


